Citation Nr: 0918471	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-31 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a kidney stone 
disorder, to include as secondary to exposure to radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1951 to 
September 1955.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  The Veteran's claims file comes from the VA 
Regional Office in Louisville, Kentucky (RO).  


FINDING OF FACT

A kidney stone disorder was first shown during military 
service.


CONCLUSION OF LAW

A kidney stone disorder was incurred in military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether the notice and development 
requirements have been satisfied in the present case, it is 
the Board's conclusion that the Board is not precluded from 
adjudicating the issue of entitlement to service connection 
for a kidney stone disorder.  This is so because the Board is 
taking action favorable to the veteran by granting service 
connection for the disorder at issue.  As such, this decision 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are unavailable.  
However, the record includes contemporary letters from the 
Veteran which state that he had kidney stones in November 
1953.  Accordingly, the evidence of record shows that the 
Veteran had kidney stones during military service.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay 
testimony is competent to establish observable 
symptomatology). 

After separation from military service, a March 1988 private 
medical report stated that the Veteran had an "extensive" 
history of kidney stones.  The report indicated that the 
Veteran had kidney stones in the 1950s, had 5 operations for 
bilateral renal stones, and passed 1 stone.  The report 
stated that the Veteran's last kidney stone was in 1975.  
After physical examination, the assessment was "renal stone 
disease, apparently controlled, but with 2 stones in the left 
kidney by history."  The medical evidence of record 
consistently shows that kidney stones have been diagnosed 
since 1988.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Calculi of the kidney is by definition a chronic disease 
under VA regulations.  See 38 C.F.R. § 3.309(a).  With a 
chronic disease shown in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2008)) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. § 3.303(b).  In this 
case, there is no evidence which attributes the Veteran's 
current kidney disorder to an intercurrent cause.  
Accordingly, service connection for a kidney stone disorder, 
first shown in service, is warranted.


ORDER

Service connection for a kidney stone disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


